Title: From James Madison to John H. Smith, 7 July 1825
From: Madison, James
To: Smith, John H.


        
          Sir
          Montpr. July 7. 1825
        
        I have recd. yours of June 27th with a copy of Proposals, for publishing a Weekly agricultural paper at Richd. The object you have in view is so laudable, that I can not refuse to be a subscriber. It is so much my wish however to reduce rather than multiply engagements of that sort, which require attentions becoming every day more & more inconvenient, that you must excuse me for desiring it to be noted that my name is to be dropped from the list at the end of the first year. Within that time your paper if it succeeds will not feel the loss of a single one. With respect & good wishes
        
          J. M
        
      